DETAILED ACTION

	1. Claims 1-20 are pending in the application.
	

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3. Copies of the certified copies of the priority documents have been received in this National Stage application from the International Bureau. Accordingly the effective filing date is set at 01/30/2017.

Information Disclosure Statement
4. The information disclosure statements (IDS) submitted on 07/30/2019, 08/19/2019, 10/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
5. Claims 13,14 objected to because of the following informalities:  
In claim 13
In claim 14, on line 3, “wherein model uses” should be corrected to “wherein the model uses”

Appropriate correction is required. For the purposes of examination the suggested corrections will be interpreted to be already in effect.

	
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claim 1,2,4,7,9,11,20 are rejected under 35 U.S.C. 103 as being unpatentable over Poe (US Patent No. US 6101447) in view of Kresse (US Patent Publication No. US2015/0204174 A1).
Regarding claim 1, Poe discloses a method for monitoring movement of a fluid interface in a composite reservoir (Poe, Column 2 lines 56-58 “The method includes a rigorous analytic reservoir inflow performance model for a variety of well types and reservoir outer boundary conditions and drainage area shapes” and Column 10 lines 21-27 “The well models available include finite-wellbore unfractured wells, finite conductivity vertical fractures, horizontal wells, horizontal wells intersecting one or more orthogonal finite conductivity composite reservoir model.”) and receiving data related to a reservoir (Poe, Column 3 lines 16-18 “The invention relates to providing first raw data representing the production behavior of a reservoir or well to a computer”) and a composite oil reservoir with an aquifer (Column 20 lines 19-23 “The general oil reservoir material balance analysis model can be used to evaluate the reservoir production behavior of a well in an oil reservoir to obtain reliable estimates of the initial reservoir pressure, reservoir pore volume, and average aquifer water influx rate.”)and generating a model using the data (Poe, Column 2 lines 53-55 “A computer generated model facilitates the determination of well and formation properties reliably in a computerized methodology, efficiently, reliably and accurately.”) and determining a remedial action to take in the well bore in response to the movement of the water (Poe, Abstract “A computer generated model facilitates the determination of well and formation properties in a computerized methodology, efficiently, reliably and accurately, thereby facilitating subsequent changes in wellbore properties to maximize well production.” and Column 3 lines 32-38 “The production analyses available in the use of this invention include a) water control diagnostics, b) material balance analyses, c) empirical decline curve analyses, d) graphical and automated advanced decline curve analyses, and e) non-linear minimization of production data with analytic pressure and rate transient Solutions governing fluid flow in the reservoir.”) [Examiner note: the flow of water is analyzed using water control diagnostics, which is then used to generate a model which informs changes made to the wellbore with regards to the drilling operation].
	Poe does not explicitly disclose a composite reservoir that comprises a water-invaded transition zone, updating the model in response to movement of a fluid interface between the water-invaded transition zone and the uninvaded oil zone in the composite reservoir.
	Kresse discloses a composite reservoir (Kresse, [0091] “Different regions or zones may coexist along a natural fracture invaded by an induced hydraulic fracture. For example, the regions along a natural fracture may include a hydraulically opened region filled with fracturing   that comprises an uninvaded oil zone (Kresse, [0050] “One or more unconventional reservoirs (e.g., such as tight gas, shale, carbonate, coal, heavy oil, etc.) and/or conventional reservoirs may be present in a given formation.” and [0097] “(3) A noninvaded closed zone 735 (also called “closed pressurized part or “pressurized Zone') of the intersected natural fracture 705 is filled with pressurized original
reservoir fluid and no invading fracturing fluid. “) [Examiner note: given that oil reservoirs are considered by the method of Kresse, the reservoir fluid is interpreted to include oil as a possible species]), a water-invaded transition zone (Kresse, [0096] “(2) An invaded closed zone 725 (also called “invaded closed part of NF or “filtration zone') of the intersected natural fracture 705 is filled with fracturing fluid” and [0057] “In one example arrangement, the pumping system 329 may include a plurality of water tanks 331, which feed water to a gel , and an aquifer (Kresse, [0091] “include a hydraulically opened region filled with fracturing fluid” and [0044] “It should be appreciated that FIGS. 1 B-1D depict tools that can be used to measure not only properties of an oilfield, but also properties of non-oilfield operations, such as mines, aquifers, storage, and other subsurface facilities.” and [0043] “While only simplified wellsite configurations are shown, it will be appreciated that the oilfield or wellsite 100 may cover a portion of land, Sea and/or water locations that hosts one or more wellsites. Production may also include injection wells (not shown) for added recovery or for storage of hydrocarbons, carbon dioxide, or water, for example. One or more gathering facilities may be operatively connected to one or more of the wellsites for selectively collecting down hole fluids from the wellsite(s).” ) [Examiner note: aquifers are water locations often used for recovery of oil and are interpreted as part of a possible reservoir configuration] and updating the model in response to movement of a fluid interface between the water-invaded transition zone and the uninvaded oil zone in the composite reservoir (Kresse, [0099] “In modeling the zones of a natural fracture, various interface fronts and interfacial properties corresponding to different intersection zones may be updated throughout a simulation. For 
	Poe and Kresse are analogous art because they are from the same field of endeavor of modelling oil reservoirs.
	Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to have modified Poe to incorporate the teachings of Kresse by extending the model to include information regarding a reservoir with an intermediate invaded zone and predict the movement of the boundaries as taught by Kresse. The motivation for doing so would have been to obtain a more accurate production estimation and predict the occurrence of seismic events in response to the fracture fluid being applied (Kresse, [0093] “By incorporating fluid loss into natural fracture simulations, a more accurate and reliable prediction of complex fracture geometry may be obtained. By modeling the fluid loss into the natural fractures, for instance, fracturing fluid invasion into the natural fractures and the rock matrix surrounding the fractures may be calculated. … By accounting for the initial saturation of the fracturing fluid in a reservoir simulation model, a production estimation may be obtained.


	Regarding claim 2, Poe in view of Kresse disclose the method of claim 1.
	Poe discloses that the data comprises a pressure in the wellbore as a function of time (Poe, Column 6 lines 7-12 “A production analysis flow diagram is seen in FIG. 5.
Input data is provided to compute and specify fluid pressure volume, and temperature values (PVT values). Then flowstring losses are computed, and Pwf is computed, if necessary. Pwf is the bottom hole flowing pressure at the bottomof the wellbore.” and lines 18-20 “In FIG. 6, a production prediction flow diagram is set forth in which PVT values are computed, and then the time level and/or time level increment is advanced.” , and wherein the data is captured using a pressure gauge in the wellbore (Poe, Column 5 lines 20-22 “The wellbore extends up
to the ground surface 16, and a flowing wellhead pressure is measured by a wellhead pressure gauge”).

	Regarding claim 4, Poe in view of Kresse disclose the method of claim 1.
	Poe discloses that the model comprises a pressure-transient response 
response of the well bore (Poe, Column 3 lines 38-44 “The predictive component of the System includes single layer reservoir production prediction using the determined or specified reservoir and well properties and the forecasting capabilities of the empirical decline curve models, any pressure or rate transient solutions in the system catalog for the various well and reservoir types.” Column 9 lines 45-49 “LaPlace space analytic pressure-transient solutions of the difficulty equation for the various well types and boundary conditions are specified to define the well model that is used to simulate the well performance.”).

	Regarding claim 7, Poe in view of Kresse discloses the method of claim 1. 
	Poe does not explicitly disclose identifying a position of the fluid interface at any point in time and identifying a speed at which the fluid interface is approaching the wellbore.
	Kresse discloses identifying a position of the fluid interface at any point in time (Kresse, [0099] “In modeling the Zones of a natural fracture, various interface fronts and interfacial properties corresponding to different intersection zones may be updated throughout a simulation. For instance, the front of the invaded closed zone 725 and the front of the noninvaded closed zone 735 may be moved to different points in a respective natural fracture at different time steps. Interface fronts may be updated based on continuity (mass balance), compressibility considerations and other intersection parameters.”) and identifying a speed at which the fluid interface is approaching the wellbore (Kresse, [0096] “The filtration front velocity of the invaded closed zone 725 may be estimated to track the interface between filtration zones (e.g., invaded closed zone 725) and pressurized zones (e.g., noninvaded closed zone 735).” and [0073] “Reservoir and other data may be used in the staging design 466 to define certain operational parameters for stimulation. For example, staging design 466 may 
	Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to have modified Poe to incorporate the teachings of Kresse by modelling the positions and velocities of the zone interfaces as taught by Kresse. The motivation for doing so would have been that to model the changes in the interfaces that result from fluid effects caused by the drilling operation, and the subsequent remedial action that may be necessitated from this. 

Regarding claim 9, Poe in view of Kresse disclose the method of claim 1.
Poe does not explicitly disclose that the remedial action comprises altering a drawdown at the wellbore in response to the movement of the fluid interface, the movement of the water, or both.
Kresse discloses that the remedial action (Kresse, [0037] “The surface unit 134 may then send command signals to the oilfield in response to data received. The surface unit 134 may receive commands via the transceiver or may itself execute commands to the controller. A processor may be provided to analyze the data (locally or remotely), make the decisions and/or actuate the controller. In this manner, operations may be selectively adjusted based on the data collected. Portions of the operation, such as controlling drilling, weight on bit, pump rates or other parameters, may be optimized based on the information. These adjustments may be made automatically based on computer protocol, and/or manually by an operator. In some cases, well plans may be adjusted to select optimum operating conditions, or to avoid  comprises altering a drawdown at the wellbore (Kresse, [0031] “FIG. 1B depicts a drilling operation being performed by a drilling tool 106.2 suspended by a rig 128 and advanced into the subsurface formations 102 to form a well bore 136 or other channel. A mud pit 130 may be used to draw drilling mud into the drilling tools via flow line 132 for circulating drilling mud through the drilling tools, up the wellbore 136 and back to the surface.”) in response to the movement of the fluid interface (Kresse, [0099] “In modeling the zones of a natural fracture, various interface fronts and interfacial properties corresponding to different intersection zones may be updated throughout a simulation.”).
Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to have modified Poe to incorporate the teachings of Kresse by altering a wellbore drawdown in response to a change in a fluid interface as taught by Kresse. The motivation for doing so would have been to restore optimum operating conditions or avoid problems caused by increasing pressure or geological events caused by the interface changes.

Regarding claim 11, Poe discloses a computer system (Poe, Column 29 lines 9-11 “A device comprising means for storing instructions, said instructions adapted to be executed by a processor of a computer” that comprises one or more processors (Poe, Column 29 line 10 “executed by a processor”) and a memory system comprising one or more non-transitory computer-readable media (Poe, Column 30 lines 16-17 “the computer having electronic storage means”) storing instructions that, when executed by at least one of the one or more processors, cause the computer system to perform operations (Poe, Column 29 lines 10-12 
receiving data related to a reservoir (Poe, Column 3 lines 16-18 “The invention relates to providing first raw data representing the production behavior of a reservoir or well to a computer”) and a composite oil reservoir with an aquifer (Column 20 lines 19-23 “The general oil reservoir material balance analysis model can be used to evaluate the reservoir production behavior of a well in an oil reservoir to obtain reliable estimates of the initial reservoir pressure, reservoir pore volume, and average aquifer water influx rate.”)and generating a model using the data (Poe, Column 2 lines 53-55 “A computer generated model facilitates the determination of well and formation properties reliably in a computerized methodology, efficiently, reliably and accurately.”) and determining a remedial action to take in the well bore in response to the movement of the water (Poe, Abstract “A computer generated model facilitates the determination of well and formation properties in a computerized methodology, efficiently, reliably and accurately, thereby facilitating subsequent changes in wellbore properties to maximize well production.” and Column 3 lines 32-38 “The production analyses available in the use of this invention include a) water control diagnostics, b) material balance analyses, c) empirical decline curve analyses, d) graphical and automated advanced decline curve analyses, and e) non-linear minimization of production data with analytic pressure and rate transient Solutions governing fluid flow in the reservoir.”) [Examiner note: the flow of water is analyzed using water control diagnostics, which is then used to generate a model which informs changes made to the wellbore with regards to the drilling operation].
Poe does not explicitly disclose a composite reservoir that comprises a water-invaded transition zone, updating the model in response to movement of a fluid interface between the water-invaded transition zone and the uninvaded oil zone in the composite reservoir.
	Kresse discloses a composite reservoir (Kresse, [0091] “Different regions or zones may coexist along a natural fracture invaded by an induced hydraulic fracture. For example, the regions along a natural fracture may include a hydraulically opened region filled with fracturing fluid, a region of the natural fracture which is still closed but invaded by fracturing fluid and/or pressure due to natural fracture permeability, and a region of the natural fracture filled with original reservoir fluid.” and [0094] “FIG. 7 illustrates an intersection 700 between an induced hydraulic fracture 720 and an intersected natural fracture 705, and regions/Zones along the intersected natural fracture 705. Four intersection zones in particular are pre sented as follows…”, see Figure 7 for a layout of the reservoir zones)  that comprises an uninvaded oil zone (Kresse, [0050] “One or more unconventional reservoirs (e.g., such as tight gas, shale, carbonate, coal, heavy oil, etc.) and/or conventional reservoirs may be present in a given formation.” and [0097] “(3) A noninvaded closed zone 735 (also called “closed pressurized part or “pressurized Zone') of the intersected natural fracture 705 is filled with pressurized original
reservoir fluid and no invading fracturing fluid. “) [Examiner note: given that oil reservoirs are considered by the method of Kresse, the reservoir fluid is interpreted to include oil as a possible species]), a water-invaded transition zone (Kresse, [0096] “(2) An invaded closed zone 725 (also called “invaded closed part of NF or “filtration zone') of the intersected natural fracture 705 is filled with fracturing fluid” and [0057] “In one example arrangement, the pumping system 329 may include a plurality of water tanks 331, which feed water to a gel hydration unit , and an aquifer (Kresse, [0091] “include a hydraulically opened region filled with fracturing fluid” and [0044] “It should be appreciated that FIGS. 1 B-1D depict tools that can be used to measure not only properties of an oilfield, but also properties of non-oilfield operations, such as mines, aquifers, storage, and other subsurface facilities.” and [0043] “While only simplified wellsite configurations are shown, it will be appreciated that the oilfield or wellsite 100 may cover a portion of land, Sea and/or water locations that hosts one or more wellsites. Production may also include injection wells (not shown) for added recovery or for storage of hydrocarbons, carbon dioxide, or water, for example. One or more gathering facilities may be operatively connected to one or more of the wellsites for selectively collecting down hole fluids from the wellsite(s).” ) [Examiner note: aquifers are water locations often used for recovery of oil and are interpreted as part of a possible reservoir configuration] and updating the model in response to movement of a fluid interface between the water-invaded transition zone and the uninvaded oil zone in the composite reservoir (Kresse, [0099] “In modeling the zones of a natural fracture, various interface fronts and interfacial properties corresponding to different intersection zones may be updated throughout a simulation. For instance, the front of the invaded closed zone and the front of the noninvaded closed zone 735 may be moved to different points in a respective natural fracture at different time steps. Interface fronts may be updated based on continuity (mass balance), compressibility considerations and other intersection parameters.” and [0101] 
	Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to have modified Poe to incorporate the teachings of Kresse by extending the model to include information regarding a reservoir with an intermediate invaded zone and predict the movement of the boundaries as taught by Kresse. The motivation for doing so would have been to obtain a more accurate production estimation and predict the occurrence of seismic events in response to the fracture fluid being applied (Kresse, [0093] “By incorporating fluid loss into natural fracture simulations, a more accurate and reliable 
By modeling the fluid pressure inside the natural fractures, the potential shear slip condition may be evaluated along the natural fractures, and the likelihood of microseismic events may be assessed and predicted, which may provide a direct connection between the predicted fracture geometry and microseismic trigger mechanisms.”).

	Regarding claim 20, Poe discloses a non-transitory computer-readable media (Poe, Column 30 lines 16-17 “the computer having electronic storage means”) storing instructions that, when executed by one or more processors of a computer system, cause the computer system to perform operations (Poe, Column 29 lines 10-12 “said instructions adapted to be executed by a processor of a computer, said instructions when executed by the processor executing a process”) ) and 
receiving data related to a reservoir (Poe, Column 3 lines 16-18 “The invention relates to providing first raw data representing the production behavior of a reservoir or well to a computer”) and a composite oil reservoir with an aquifer (Column 20 lines 19-23 “The general oil reservoir material balance analysis model can be used to evaluate the reservoir production behavior of a well in an oil reservoir to obtain reliable estimates of the initial reservoir pressure, reservoir pore volume, and average aquifer water influx rate.”)and generating a model using the data (Poe, Column 2 lines 53-55 “A computer generated model facilitates the determining a remedial action to take in the well bore in response to the movement of the water (Poe, Abstract “A computer generated model facilitates the determination of well and formation properties in a computerized methodology, efficiently, reliably and accurately, thereby facilitating subsequent changes in wellbore properties to maximize well production.” and Column 3 lines 32-38 “The production analyses available in the use of this invention include a) water control diagnostics, b) material balance analyses, c) empirical decline curve analyses, d) graphical and automated advanced decline curve analyses, and e) non-linear minimization of production data with analytic pressure and rate transient Solutions governing fluid flow in the reservoir.”) [Examiner note: the flow of water is analyzed using water control diagnostics, which is then used to generate a model which informs changes made to the wellbore with regards to the drilling operation].
	Poe does not explicitly disclose a composite reservoir that comprises a water-invaded transition zone, updating the model in response to movement of a fluid interface between the water-invaded transition zone and the uninvaded oil zone in the composite reservoir.
	Kresse discloses a composite reservoir (Kresse, [0091] “Different regions or zones may coexist along a natural fracture invaded by an induced hydraulic fracture. For example, the regions along a natural fracture may include a hydraulically opened region filled with fracturing fluid, a region of the natural fracture which is still closed but invaded by fracturing fluid and/or pressure due to natural fracture permeability, and a region of the natural fracture filled with original reservoir fluid.” and [0094] “FIG. 7 illustrates an intersection 700 between an induced hydraulic fracture 720 and an intersected natural fracture 705, and regions/Zones along the   that comprises an uninvaded oil zone (Kresse, [0050] “One or more unconventional reservoirs (e.g., such as tight gas, shale, carbonate, coal, heavy oil, etc.) and/or conventional reservoirs may be present in a given formation.” and [0097] “(3) A noninvaded closed zone 735 (also called “closed pressurized part or “pressurized Zone') of the intersected natural fracture 705 is filled with pressurized original
reservoir fluid and no invading fracturing fluid. “) [Examiner note: given that oil reservoirs are considered by the method of Kresse, the reservoir fluid is interpreted to include oil as a possible species]), a water-invaded transition zone (Kresse, [0096] “(2) An invaded closed zone 725 (also called “invaded closed part of NF or “filtration zone') of the intersected natural fracture 705 is filled with fracturing fluid” and [0057] “In one example arrangement, the pumping system 329 may include a plurality of water tanks 331, which feed water to a gel hydration unit 333. The gel hydration unit 333 combines water from the tanks 331 with a gelling agent to form a gel. The gel is then sent to a blender 335 where it is mixed with a proppant from a proppant transportunit 337 to form a fracturing fluid 344.”) [Examiner note: the fracturing fluid in the invaded zone is interpreted to be primarily composed of water], and an aquifer (Kresse, [0091] “include a hydraulically opened region filled with fracturing fluid” and [0044] “It should be appreciated that FIGS. 1 B-1D depict tools that can be used to measure not only properties of an oilfield, but also properties of non-oilfield operations, such as mines, aquifers, storage, and other subsurface facilities.” and [0043] “While only simplified wellsite configurations are shown, it will be appreciated that the oilfield or wellsite 100 may cover a portion of land, Sea and/or water locations that hosts one or more wellsites. Production may also include injection  updating the model in response to movement of a fluid interface between the water-invaded transition zone and the uninvaded oil zone in the composite reservoir (Kresse, [0099] “In modeling the zones of a natural fracture, various interface fronts and interfacial properties corresponding to different intersection zones may be updated throughout a simulation. For instance, the front of the invaded closed zone and the front of the noninvaded closed zone 735 may be moved to different points in a respective natural fracture at different time steps. Interface fronts may be updated based on continuity (mass balance), compressibility considerations and other intersection parameters.” and [0101] “This modeling may be performed by tracking zone interfaces along an invaded natural fracture.”) [Examiner note: the uninvaded oil zonze is the noninvaded closed zone and the water transition zone is the invaded closed zone in this illustration. An update to a zone interface would necessitate updates to the rest of the model] .
	Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to have modified Poe to incorporate the teachings of Kresse by extending the model to include information regarding a reservoir with an intermediate invaded zone and predict the movement of the boundaries as taught by Kresse. The motivation for doing so would have been to obtain a more accurate production estimation and predict the occurrence of seismic events in response to the fracture fluid being applied (Kresse, [0093] “By incorporating fluid loss into natural fracture simulations, a more accurate and reliable prediction of complex fracture geometry may be obtained. By modeling the fluid loss into the natural fractures, for instance, fracturing fluid invasion into the natural fractures and the rock matrix surrounding the fractures may be calculated. … By accounting for the initial saturation of the fracturing fluid in a reservoir simulation model, a production estimation may be obtained.
By modeling the fluid pressure inside the natural fractures, the potential shear slip condition may be evaluated along the natural fractures, and the likelihood of microseismic events may be assessed and predicted, which may provide a direct connection between the predicted fracture geometry and microseismic trigger mechanisms.”).

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poe (US Patent No. US 6101447) in view of Kresse (US Patent Publication No. US2015/0204174 A1) further in view of Hewett (Hewett, Thomas A. et al. “Theory for the semi-analytical calculation of oil recovery and effective relative permeabilities using stream tubes”, Advances in Water Resources, Vol. 20, Nos 6-7, pages 279-292, 1997).

	Regarding claim 3, Poe in view of Kresse disclose the method of claim 1.
	Poe discloses that the model comprises a Laplace transform model (Poe, Column 9 lines 45-49 “LaPlace space analytic pressure-transient solutions of the difficulty equation for the various well types and boundary conditions are specified to define the well model that is used to Simulate the well performance.”).
	Neither Poe nor Kress explicitly disclose that the the model comprises a Laplace transform finite difference numerical model that couples a Laplace transform finite-difference numerical technique with a frontal advance formula.
	Hewett discloses a Laplace transform finite difference numerical model that couples a Laplace transform finite-difference numerical technique with a frontal advance formula (Hewett, Page 279 Abstract “A semi-analytical method has been developed for calculating oil recovery in two and three dimensions, and for calculating effective relative permeabilities for
coarse grids. The calculations are based on the assumption that the effects of a changing mobility field can be accounted for by using fixed streamtube geometries with flowrates updated to account for the changing mobility distribution. The single-phase pressure distribution from a numerical solution of Laplace's equation is used to calculate the pressure distribution for a two-phase flow based on a mapping of the solution of the Buckley-Leverett equation onto the streamtubes derived from the single-phase solution.”) [Examiner note: the Buckley-Leverett equation is interpreted as a frontal advance formula].
	Poe and Kresse and Hewett are analogous art because they are from the same field of endeavor of modelling oil reservoirs.
	Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to have modified Poe in view of Kresse to incorporate the teachings of Hewett by using a model that incorporates a numerical Laplace transform model with a frontal advance formula as taught by Hewett. The motivation for doing so would have been to have a numerical solution to predicting reservoir characteristics that can be calculated quickly (Hewett, Page 281 1st column 1st paragraph “Given the semi-analytical nature of the calculations, they hold great promise for allowing effective relative permeabilities to be easily
updated as boundary conditions in a simulation change. The oil recovery calculations will permit very fast evaluation of the effects of fine-scale, unsampled property variations on reservoir performance predictions.”).

9. Claims 5,6,8,12 are rejected under 35 U.S.C. 103 as being unpatentable over Poe (US Patent No. US 6101447) in view of Kresse (US Patent Publication No. US2015/0204174 A1) further in view of Escobar (Escobar, Freddy-Humberto et al. “Pressure and pressure derivative analysis for a three-region composite reservoir”, ARPN Journal of Engineering and Applied Sciences, Vol. 7 No. 10, October 2012).

5, Poe in view of Kresse disclose the method of claim 1.
Neither Poe nor Kresse explicitly disclose evaluating a first derivative function of a pressure change in the wellbore with respect to time.
Escobar discloses evaluating a first derivative function of a pressure change in the wellbore with respect to time (Escobar, Page 1 Abstract “In this work, the use of an existing analytical solution for the transient pressure response of a well in a radial, three-region reservoir is applied to develop a methodology utilizing a pressure and pressure derivative plot is developed for three-region composite reservoirs so that mobility and the distance to the radial discontinues are estimated.” and Page 2 2nd column 2nd paragraph “Equation (6) states that dimensionless wellbore unloading rate plus the dimensionless sand face flow rate equals the dimensionless surface flow rate. Equation (7) introduces a steady-state skin effect and thus, a pressure drop at the sand face which is proportional to the sand face flow rate.” and Page 3 2nd column 1st paragraph “Figure-2 shows the effect of M12 on pressure derivative on pressure derivative behavior for a fixed FS12, FS13, M13 and R2. As mobility between regions 1 and 2 increases, the pressure derivative goes through a first maximum value, while the latter remains almost constant until the relationship of the mobility ratios is equal to unity.”, see Figure 2 on Page 3 for how the pressure derivative is taken with respect to time).
	Poe and Kresse and Escobar are analogous art because they are from the same field of endeavor of modelling oil reservoirs.
	Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to have modified Poe in view of Kresse to incorporate the teachings of Escobar by analyzing the first pressure derivative in the well as taught by Escobar. st column 1st paragraph “The determination of the swept volume in a thermal oil recovery process is of primary concern. Estimation of the swept volume at intermediate stages of the operation, either in-situ combustion or steam injection, makes the early economic evaluation of the field operations possible” and Abstract “Since oil viscosity is a property that is reduced by increasing the temperature, thermal recovery techniques, such as steam injection or in-situ combustion, have been converted over the years into the main tool for tertiary recovery of heavy oil. Usually, well tests from enhanced oil recovery projects, such as steam injection, in-situ combustion, and CO2 flooding projects, are analyzed using a radial, two-region composite reservoir model. However, a three-region model may be more appropriate in many cases since a transition zone may be developed.”).

Regarding claim 6, Poe in view of Kresse disclose the method of claim 1.
Neither Poe nor Kresse explicitly disclose evaluating a second derivative function of a pressure change in the wellbore with respect to time.
Escobar discloses evaluating a first derivative function of a pressure change in the wellbore with respect to time (Escobar, Page 4 1st column 2nd paragraph “Figure-4 shows the effect of FS12 on the pressure derivative behavior for fixed values of FS13, M12, M13 and R2. As storativity ratio between regions 1 and 2 increases, the value of the maximum second derivative also increases and moves to the right-hand side.”).
	Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to have modified Poe in view of Kresse to incorporate the Escobar by analyzing the second pressure derivative in the well as taught by Escobar. The motivation for doing so would have been to analyze the effectiveness of oil recovery in the composite reservoir, and the second derivative is used to understand how quickly the rate of change is accelerating or decelerating with respect to time (Escobar, Page 1 1st column 1st paragraph “The determination of the swept volume in a thermal oil recovery process is of primary concern. Estimation of the swept volume at intermediate stages of the operation, either in-situ combustion or steam injection, makes the early economic evaluation of the field operations possible” and Abstract “Since oil viscosity is a property that is reduced by increasing the temperature, thermal recovery techniques, such as steam injection or in-situ combustion, have been converted over the years into the main tool for tertiary recovery of heavy oil. Usually, well tests from enhanced oil recovery projects, such as steam injection, in-situ combustion, and CO2 flooding projects, are analyzed using a radial, two-region composite reservoir model. However, a three-region model may be more appropriate in many cases since a transition zone may be developed.”).

Regarding claim 8, Poe in view of Kresse disclose the method of claim 1.
Poe discloses a pressure-transient response of the wellbore in the model (Poe, Column 3 lines 38-44 “The predictive component of the System includes Single layer reservoir production prediction using the determined or specified reservoir and well properties and the forecasting capabilities of the empirical decline curve models, any of the advanced decline curve analysis models available in the system, and even pressure or rate transient solutions in the system catalog for the various well and reservoir types.” and Column 6 lines 40-44 “Inner the response function which is given by the cumulative production or bottom hole flowing pressures, respectively.”).
Poe does not explicitly disclose updating the model in response to movement of the water, or a first derivative function of a pressure change in the wellbore with respect to time in the model.
	Kresse discloses updating the model in response to movement of the water (Kresse, [0099] “In modeling the Zones of a natural fracture, various interface fronts and interfacial properties corresponding to different intersection Zones may be updated throughout a simulation. For instance, the front of the invaded closed Zone and the front of the noninvaded closed zone 735 may be moved to different points in a respective natural fracture at different time steps. Interface fronts may be updated based on continuity (mass balance), compressibility considerations and other intersection parameters.”).
Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to have modified Poe to incorporate the teachings of Kresse by updating the model in response to water movement as taught by Kresse. The motivation for doing so would have been to account for changes in the zone geometry as well as the interfaces between zones.
Neither Poe nor Kresse explicitly disclose a first derivative function of a pressure change in the wellbore with respect to time in the model.
Escobar discloses a first derivative function of a pressure change in the wellbore with respect to time in the model (Escobar, Page 1 Abstract “In this work, the use of an existing .” and Page 2 2nd column 2nd paragraph “Equation (6) states that dimensionless wellbore unloading rate plus the dimensionless sand face flow rate equals the dimensionless surface flow rate. Equation (7) introduces a steady-state skin effect and thus, a pressure drop at the sand face which is proportional to the sand face flow rate.” and Page 3 2nd column 1st paragraph “Figure-2 shows the effect of M12 on pressure derivative on pressure derivative behavior for a fixed FS12, FS13, M13 and R2. As mobility between regions 1 and 2 increases, the pressure derivative goes through a first maximum value, while the latter remains almost constant until the relationship of the mobility ratios is equal to unity.”, see Figure 2 on Page 3 for how the pressure derivative is taken with respect to time).
	Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to have modified Poe in view of Kresse to incorporate the teachings of Escobar by analyzing the first pressure derivative in the well as taught by Escobar. The motivation for doing so would have been to analyze the effectiveness of oil recovery in the composite reservoir (Escobar, Page 1 1st column 1st paragraph “The determination of the swept volume in a thermal oil recovery process is of primary concern. Estimation of the swept volume at intermediate stages of the operation, either in-situ combustion or steam injection, makes the early economic evaluation of the field operations possible” and Abstract “Since oil viscosity is a property that is reduced by increasing the temperature, thermal recovery techniques, such as steam injection or in-situ combustion, have been converted over the years into the main tool 

	Regarding claim 12, Poe in view of Kresse disclose the system of claim 11.
	Poe discloses that the wellbore comprises an unfractured vertical wellbore (Poe, Column 8 lines 26-30 “All well models available in the software permit the outer boundaries to be modeled as closed (no flow) or constant pressure outer boundaries. The vertical unfractured well model can also be modeled with either a step or ramp rate boundary flux model.”) and that the composite reservoir comprises a cylindrical composite reservoir (Poe, Column 10 lines 21-27 “The well models available include finite-wellbore unfractured wells, finite conductivity vertical fractures, horizontal wells, horizontal wells intersecting one or more orthogonal finite
conductivity vertical fractures, multiple finite-conductivity vertical fracture and horizontal well radials, and a radial composite reservoir model.”.
	Neither Poe nor Kresse explicitly disclose that the model uses a radial flow formulation for flow in the composite reservoir.
	Escobar discloses that the model uses a radial flow formulation for flow in the composite reservoir (Escobar, page 2 1st column 2nd paragraph “Figure-1 shows an idealized three-zone model, Onyekonwu (1985). Region 1 is the swept volume. Region 2 is the transition zone and is the region of rapidly changing mobility. Region 3 represents the zone that contains Flow is radial, and gravity and capillary effects are negligible”.
	Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to have modified Poe in view of Kresse to incorporate the teachings of Escobar by using a model that assumes radial flow of the reservoir fluid as taught by Escobar. The motivation for doing so would have been that this is a common fluid movement in a drilling operation.

	
	

10. Claims 10,19 are rejected under 35 U.S.C. 103 as being unpatentable over Poe (US Patent No. US 6101447) in view of Kresse (US Patent Publication No. US2015/0204174 A1) further in view of Bailey (Bailey, Bill, et al. "Water control." Oilfield review 12.1 (2000), Pages 30-51).

Regarding claim 10, Poe in view of Kresse disclose the method of claim 1.
Neither Poe nor Kresse explicitly disclose that the remedial action comprises pumping a material into the wellbore to slow encroachment of the water into the well bore, or that the material comprises a polymer, a cement, a chemical squeeze, or a combination thereof.
Bailey discloses that the remedial action comprises pumping a material into the wellbore to slow encroachment of the water into the well bore (Bailey, Page 6 1st column 4th nd column 1st paragraph “—Failed primary cementing can connect water-bearing zones to the pay zone (below middle). These channels allow water to flow behind casing in the annulus. A secondary cause is the creation of a ‘void’ behind the casing as sand is produced. Temperature logs or oxygen-activation-based WFL logs can detect this water flow. The main solution is the use of shutoff fluid“and that the material comprises a polymer, a cement, a chemical squeeze, or a combination thereof (Bailey, Page 6 2nd column 1st paragraph “The main solution is the use of shutoff fluids, which may be either high-strength squeeze cement, resin-based fluids placed in the annulus, or lower strength gel-based fluids placed in the formation to stop flow into the annulus. Placement is critical and typically is achieved with coiled tubing.”.)
Poe and Kresse and Bailey are analogous art because they are from a similar problem-solving area of modelling reservoirs and drilling operations and deciding upon remedial actions.
Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to have modified Poe in view of Kresse to incorporate the teachings of Bailey by pumping a cement into the wellbore as a remedial action to prevent water encroachment as taught by Bailey. The motivation for doing so would have been to halt water encroachment and improve the economy of the well (Bailey, Page 4 1st image “Water control to increase well productivity and potential reserves. As most wells mature, the water/oil ratio (WOR) increases with production (A) due to increasing amounts of water. Eventually, the cost of handling the water approaches the value of oil being produced and the WOR “economic limit” (B). Water-control methodology and technology reduce the well’s water 

Regarding claim 19, Poe in view of Kresse disclose the system of claim 11.
Neither Poe nor Kresse explicitly disclose that the remedial action comprises closing a sliding sleeve in the wellbore or setting a plug in the wellbore, to isolate an interval of the wellbore proximate to the movement of the fluid interface or the movement of the water from other completed intervals in the wellbore.
Bailey discloses that the remedial action comprises setting a plug in the wellbore (Bailey, Page 6 1st column 3rd paragraph “Leaks through casing, tubing or packers allow water from non oil- productive zones to enter the production string … Solutions typically include squeezing shutoff fluids and mechanical shutoff using plugs, cement and packers. Patches can also be used.” and 2nd column 2nd paragraph “A uniform oil water contact moving up into a perforated zone in a well during normal water-driven production can lead to unwanted water production … In a vertical well, this problem can be solved easily by abandoning the well from the bottom using a mechanical system such as a cement plug or bridge plug set on wireline.”) , to isolate an interval of the wellbore proximate to the movement of the fluid interface or the movement of the water from other completed intervals in the wellbore (Bailey, Page 14 1st column 2nd paragraph “At the expected high production rates such losses were considered tolerable. The operator decided on option 1, setting a plug just below Layer 4, completely isolating Layer 5.”.)
Poe in view of Kresse to incorporate the teachings of Bailey by pumping a cement into the wellbore as a remedial action to prevent water encroachment as taught by Bailey. The motivation for doing so would have been to halt water encroachment and improve the economy of the well (Bailey, Page 4 1st image “Water control to increase well productivity and potential reserves. As most wells mature, the water/oil ratio (WOR) increases with production (A) due to increasing amounts of water. Eventually, the cost of handling the water approaches the value of oil being produced and the WOR “economic limit” (B). Water-control methodology and technology reduce the well’s water production (C) enabling continued economic oil production. Water control results in increased economic recovery in the well (D).”).


11. Claims 13,14,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Poe (US Patent No. US 6101447) in view of Kresse (US Patent Publication No. US2015/0204174 A1) further in view of Fekete (IHS Markit, “Analytical Models Analysis Theory”, March 10 2016).
	Regarding claim 13, Poe in view of Kresse disclose the system of claim 11.
	Poe discloses that the wellbore comprises a vertical wellbore (Poe, Column 8 lines 26-30 “All well models available in the software permit the outer boundaries to be modeled as vertical unfractured well model can also be modeled with either a step or ramp rate boundary flux model.”) and that the composite reservoir comprises a vertical fracture that intersects the vertical well bore (Poe, Column 10 lines 21-23 “The well models available include finite-wellbore unfractured wells, finite conductivity vertical fractures, horizontal wells…”).
Neither Poe nor Kresse explicitly disclose that the model uses a linear flow formulation for flow in the composite reservoir.
Fekete discloses a model that uses a linear flow formulation for flow in a composite reservoir (Fekete, Page 5 3rd paragraph “The fundamental building block of this model is the tri-linear fracture model for a vertical well. The outer-reservoir feeds the inner-reservoir via linear flow, the inner-reservoir feeds the fractures via linear flow, and the fluid within the fractures travels linearly towards the wellbore.”).
Poe and Kresse and Fekete are analogous art because they are from a similar problem-solving area of modelling reservoirs and drilling operations.
Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to have modified Poe in view of Kresse to incorporate the teachings of Fekete to use a linear fluid flow model for flow through the composite reservoir as taught by Fekete. The motivation for doing so would have been that this accurately models flow in a vertical reservoir and vertical wellbore.

Regarding claim 14, Poe in view of Kresse disclose the system of claim 11.
Poe discloses that the wellbore comprises a horizontal wellbore (Poe, Column 10 lines 21-23 “The well models available include finite-wellbore unfractured wells, finite conductivity vertical fractures, horizontal wells,”) and that the composite reservoir comprises a vertical fracture that intersects the horizontal wellbore (Poe, Column 10 lines 23-25 “horizontal wells intersecting one or more orthogonal finite conductivity vertical fractures”) and that and that the model also uses a apparent steady state skin effect for converging flow within the vertical fracture to the horizontal wellbore (Poe, Column 9 lines 28-33 “The history matching module is capable of obtaining estimates of the formation in the well properties available for each particular well model such as fracture length, fracture conductivity, formation permeability, near well steady state skin effect or whatever parameters that are being inverted to obtain a match with the data set.”).
Neither Poe nor Kresse explicitly disclose that the model uses a linear flow formulation for flow in the composite reservoir to a plane of the vertical fracture, or that the model uses a convergent flow skin effect.
Fekete discloses that the model uses a linear flow formulation for flow in the composite reservoir (Fekete, Page 5 3rd paragraph “The fundamental building block of this model is the tri-linear fracture model for a vertical well. The outer-reservoir feeds the inner-reservoir via linear flow, the inner-reservoir feeds the fractures via linear flow, and the fluid within the fractures travels linearly towards the wellbore.”) to a plane of the vertical fracture (Fekete, Page 5 Figure shows the plane of the vertical fracture: 
    PNG
    media_image1.png
    778
    1097
    media_image1.png
    Greyscale
 ) and that the model uses a convergent flow skin effect (Fekete, Page 5 3rd paragraph “However, for a horizontal well, the fluid within transverse vertical fractures actually has a radial flow pattern and a convergence skin has been implemented in order to account for this.”).
Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to have modified Poe in view of Kresse to incorporate the teachings of Fekete to use a linear fluid flow model for flow through the composite reservoir as taught by Fekete. The motivation for doing so would have been that this accurately models flow in a vertical reservoir and vertical wellbore. Furthermore, it would have been obvious to use a conserving flow skin effect in the model as taught by Fekete. The motivation for doing so would have been to compensate for the actual radial flow observed in horizontal wellbores with vertical fractures (Fekete, Page 5 3rd paragraph “However, for a horizontal well, the fluid within transverse vertical fractures actually has a radial flow pattern and a convergence skin has been implemented in order to account for this. As a result, it is not possible to observe radial flow with this model.”).

Regarding claim 16, Poe in view of Kresse disclose the system of claim 11.
Poe discloses that the wellbore comprises a horizontal wellbore (Poe, Column 10 lines 21-23 “The well models available include finite-wellbore unfractured wells, finite conductivity vertical fractures, horizontal wells,”) and that the composite reservoir comprises a cylindrical composite reservoir (Poe, Column 10 lines 30-32 “The reservoir drainage area shapes available in the system for the history match and production forecasts are rectangular and cylindrical.”) that includes a vertical fracture (Poe, Column 10 lines 21-23 “The well models available include finite-wellbore unfractured wells, finite conductivity vertical fractures, horizontal wells,”)
Neither Poe nor Kresse disclose that the model uses a hybrid combination of a linear flow formulation and a radial flow formulation.
Fekete discloses that the model uses a hybrid combination (Fekete, Page 1 3rd paragraph “Modeling takes all flow regimes into account. In multi-rate situations, analyses depend on the superposition of the equation for a single flow regime. For example, the derivation of Horner time includes the assumption that all flow, including the entire drawdown, is radial. Modeling doesn’t assume that only one flow regime has occurred”) of a linear flow formulation (Fekete, Page 3 2nd paragraph “The following flow regimes can be handled by this model: … Linear horizontal flow” and a radial flow formulation (Fekete, Page 3 2nd paragraph “Horizontal radial flow”).
Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to have modified Poe in view of Kresse to incorporate the teachings of Fekete by using a combination of linear and radial flow models as taught by Fekete. The motivation for doing so would have been that flow behavior that is a combination of multiple flow regimes can be observed in a horizontal well drilling operation.

Regarding claim 16, Poe in view of Kresse further in view of Fekete disclose the system of claim 16.
Regarding claim 17, Poe in view of Kresse disclose the system of claim 11. 
Poe does not explicitly disclose that the linear flow formulation is used in a plane of the vertical fracture and is solved analytically, that the radial flow formulation is used adjacent to the plane of the vertical fracture or adjacent to the horizontal well bore and is solved analytically, or that and the radial flow formulation is used beyond tips of the vertical fracture or the horizontal wellbore that is solved numerically.
Kresse discloses a flow formulation that is solved numerically (Kresse, [0110] “Solutions may also be obtained by solving these equations numerically by discretizing the natural fracture into smaller elements. For instance, mass balance, fluid loss into the matrix, pressure drop in the natural fracture, natural fracture permeability enhancement due to dilation and shear slip may be solved and tracked locally at a specific element to obtain pressure distributions and fluid fronts in a natural fracture.”).
Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to have modified Poe to incorporate the teachings of Kresse by using numerical methods to obtain solutions to equations regarding fluid flow as taught by Kresse. The motivation for doing so would have been for complex models where analytical solutions are difficult to obtain.
Neither Poe nor Kresse explicitly disclose that the linear flow formulation is used in a plane of the vertical fracture and is solved analytically, that the radial flow formulation is used adjacent to the plane of the vertical fracture or adjacent to the horizontal well bore and is solved analytically, or that and the radial flow formulation is used beyond tips of the vertical fracture or the horizontal wellbore
Fekete discloses that the linear flow formulation (Fekete, Page 3 2nd paragraph “The following flow regimes can be handled by this model: … Linear horizontal flow”)  is used in a plane of the vertical fracture (Fekete, Page 5 2nd paragraph, “The horizontal multifrac composite model is a rectangular model that contains a non-contributing horizontal well fed by multiple identical and equally-spaced transverse fractures”, see also Figure on Page 5) and is solved analytically (Fekete, Title “Analytical Models Theory”) and that the radial flow formulation is used adjacent to the plane of the vertical fracture (Fekete, Page 3 2nd paragraph “The following flow regimes can be handled by this model: … vertical radial flow”)  and is solved analytically (Fekete, Title “Analytical Models Theory”) and that the radial flow formulation is used beyond tips of the vertical fracture (Fekete, Page 6 2nd paragraph “This model is a rectangular reservoir model consisting of a non-contributing horizontal well and transverse fractures. This model assumes that all the fractures are uniformly spaced with equal half-fracture length. (The reservoir can extend beyond the fracture tips.)” 
Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to have modified Poe in view of Kresse to incorporate the teachings of Fekete by solving linear or radial flow formulations analytically as taught by Fekete. The motivation for doing so is that analytical solutions are exact and therefore give the model greater accuracy and predictive capability. 

15 is rejected under 35 U.S.C. 103 as being unpatentable over Poe (US Patent No. US 6101447) in view of Kresse (US Patent Publication No. US2015/0204174 A1) further in view of Poe2 (US Patent Application No. US2014/0083687 A1).
Regarding claim 15, Poe in view of Kresse disclose the system of claim 11. 
Poe discloses that the well bore comprises an unfractured horizontal wellbore (Poe, Column 10 lines 21-23 “The well models available include finite-wellbore unfractured wells, finite conductivity vertical fractures, horizontal wells,”) and that the composite reservoir comprises a rectangular composite reservoir (Poe, Column 10 lines 30-32 “The reservoir drainage area shapes available in the system for the history match and production forecasts are rectangular and cylindrical.”).
Neither Poe nor Kresse explicitly disclose that the model uses a linear flow formulation for flow in the composite reservoir to a vertical plane including the horizontal wellbore.
Poe2 discloses that the model uses a linear flow formulation for flow in a reservoir to a vertical plane  (Poe2, [0033] “A trilinearmodel can include a first region of idealized linear flow in a  reservoir region within a length of fractures. Within this region, linear flow may be assumed to exist in which the fluid flow is normal to a plane of one or more vertical fractures.”)  including the horizontal wellbore (Poe2, [0033] “As an exmalpe, such a model may provide for analysis of low permeability (e.g., micro- and nano-Darcy range) fractured shale reservoirs, for example, that have been completed with horizontal wells that intersect multiple transverse vertical fractures.”) with an additional converging flow steady state skin effect to account for converging flow in the reservoir (Poe2, [0047] “The associated definitions of the pseudopressure and pseudotime functions for use in gas res ervoir analyses are given in Eqs. 15 
Poe and Kresse and Poe2 are analogous art because they are from a similar problem-solving area of modelling reservoirs and drilling operations.
Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to have modified Poe in view of Kresse to incorporate the teachings of Poe2 by assuming linear flow to a vertical plane including the horizontal wellbore as taught by Poe2. The motivation for doing so would have been that this wellbore/reservoir arrangement is common in drilling operations and would be required by the modelling system. Furthermore, it would have been obvious to assume a converging flow steady state skin effect in the model as taught by Poe2, as a skin effect that arises from this convergent flow is also a common scenario.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Poe (US Patent No. US 6101447) in view of Kresse (US Patent Publication No. US2015/0204174 A1) further in view of McLean (McLean, Katie et al. “Applying the Pressure Derivative Method to Identify Geothermal Well Responses”, Proceedings 36th New Zealand Geothermal Workshop, November 2014).
Neither Poe nor Kresse explicitly disclose that when the wellbore is substantially vertical, there is a dip in a derivative signature in the model at about ½ log cycle in time prior to breakthrough.
McLean discloses that when the wellbore is substantially vertical (McLean, Page 4 Figure 5 shows a vertical wellbore: 
    PNG
    media_image2.png
    333
    445
    media_image2.png
    Greyscale
 ), there is a dip in a derivative signature in the model at about ½ log cycle in time prior to breakthrough (McLean, Page 3 2nd column 6th paragraph “The derivative plot for the 2010 dataset is typical of all years and shows a small dip in the derivative (Figure 4). No models exist which will model a dip such as this. For example a model fit for radial flow in a homogeneous infinite acting reservoir cuts through the dip.” and Page 4 1st column 1st paragraph “This WK44/0 response has the width of approximately 0.5 log cycles.”, see also Figure 4 on Page 4).

Conclusion
13. Claims 1,2,4,7,9,11,20 are rejected under 35 U.S.C. 103 as being unpatentable over Poe in view of Kresse. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Poe in view of Kresse further in view of Hewett. Claims 5,6,8,12 are rejected under 35 U.S.C. 103 as being unpatentable over Poe in view of Kresse further in view of Escobar. Claims 10,19 are rejected under 35 U.S.C. 103 as being unpatentable over Poe in view of Kresse futher in view of Bailey. Claims 13,14,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Poe in view of Kresse further in view of Fekete. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Poe in view of Kresse further in view of Poe2.

	
14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEAL C VOSS whose telephone number is (571)272-3950.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127                                                                                                                                                                                                        



/NEAL C. VOSS/Examiner, Art Unit 2127